             Case 2:18-cv-00296-GMN-BNW Document 67 Filed 11/06/19 Page 1 of 4



1    JAMES D. BOYLE, ESQ.
     Nevada Bar No. 08384
2    Email: jboyle@nevadafirm.com
     F. THOMAS EDWARDS, ESQ.
3    Nevada Bar No. 09549
     Email: tedwards@nevadafirm.com
4    HOLLEY DRIGGS WALCH
     FINE WRAY PUZEY & THOMPSON
5    400 South Fourth Street, Suite 300
     Las Vegas, Nevada 89101
6    Phone: 702/791-0308

7    JEFFREY MALSCH, ESQ.
     (Admitted Pro Hac Vice)
8    E-mail: jmalsch@pmlegalfirm.com
     DANNY C. LALLIS, ESQ.
9    (Admitted Pro Hac Vice)
     E-mail: dlallis@pmlegalfirm.com
10   PISCIOTTI MALSCH PC
     30 Columbia Turnpike, Suite 205
11   Florham Park, New Jersey 07932
     Phone: (973) 245-8100
12
     Attorneys for Defendant Slide Fire Solutions, LP
13
                                      UNITED STATES DISTRICT COURT
14

15                                             DISTRICT OF NEVADA

16       DEVON PRESCOTT, individually and on CASE NO.: 2:18-cv-00296-GMN-GWF
         behalf of all those similarly situated; BROOKE
17       FREEMAN, individually and on behalf of all
         those similarly situated,                      STIPULATION AND ORDER SETTING
18                                                      DEADLINE TO RESPOND TO
19               Plaintiffs,                            PLAINTIFFS’ FIRST AMENDED CLASS
                                                        ACTION COMPLAINT
20       vs.
                                                        (FOURTH REQUEST)
21       SLIDE FIRE SOLUTIONS, LP, a Foreign
         Corporation; DOE MANUFACTURERS 1 –
22
         100, inclusive; and ROE RETAILERS 1- 100,
23       inclusive,

24              Defendants.

25            Pursuant to LR IA 6-1 and this Court’s Minute Order dated November 4, 2019 (ECF No.
26   66),1 Plaintiffs DEVON PRESCOTT and BROOKE FREEMAN (“Plaintiffs”), and Defendant
27
     1
      Counsel for Plaintiffs apologizes to the Court for the inadvertent lodging of the previous version of this Stipulation
28   (ECF No. 65) that omitted a key page to the document.



                                                             -1-
     12459-01.001/2318545
            Case 2:18-cv-00296-GMN-BNW Document 67 Filed 11/06/19 Page 2 of 4



1    SLIDE FIRE SOLUTIONS, LP (“Defendant”), by and through the parties’ respective counsel,

2    hereby STIPULATE AND AGREE as follows:

3             1.        Plaintiffs filed their First Amended Class Action Complaint (the “FAC”) on

4    October 8, 2018 (ECF No. 29).

5             2.        On October 19, 2018, this Court granted a Stipulation and Order to Extend and Set

6    Briefing Schedule Regarding Defendant Slide Fire Solutions, L.P.’s Response to Plaintiffs’ First

7    Amended Class Action Complaint (First Request) (ECF No. 32) (the “MTD”).

8             3.        Defendant filed its Motion to Dismiss the First Amended Class Action Complaint

9    Pursuant to Rule 12(b)(6) on November 2, 2018 (ECF No. 34). Plaintiffs filed a response to this
10   motion (ECF No. 35) and Defendant filed its reply in support thereof (ECF No. 36).

11            4.        On September 26, 2019, this Court entered an Order as to the MTD (ECF No. 58)

12   (the “MTD Order”). In its MTD Order, this Court: (a) dismissed four claims of the FAC with

13   prejudice; (b) dismissed six claims of the FAC without prejudice, with leave to amend; and (c)

14   sustained one claim of the FAC. See MTD Order, at 30:16-25.

15            5.        Pursuant to Fed. R. Civ. P. 12(a)(4)(A), Defendants’ responsive pleading to the sole

16   remaining claim of the FAC was due on or before October 10, 2019.

17            6.        Pursuant to the MTD Order, Plaintiffs were granted through October 17, 2019 to

18   file a Second Amended Complaint (the “SAC”) to address those claims of the FAC which were

19   dismissed without prejudice and with leave to amend.

20            7.        On October 17, 2019 this Court entered an Order granting the Parties’ stipulation

21   to extend the deadline for Plaintiffs to file a SAC to October 31, 2019, and, should Plaintiffs file

22   such a pleading, setting the deadline for Defendants to respond to the SAC (ECF No. 64).

23            8.        Plaintiffs elected to not file a SAC in response to the extended deadline to do so.

24            9.        Thus, in light of the MTD Order, Defendant must file a responsive pleading to the

25   FAC. The Parties hereby agree that Defendant must file its responsive pleading to the FAC on or

26   before November 21, 2019.

27            This is the fourth extension requested in connection with submission of a responsive

28   pleading to the FAC, based on the previous stipulations and orders related to responding to the


                                                        -2-
     12459-01.001/2318545
            Case 2:18-cv-00296-GMN-BNW Document 67 Filed 11/06/19 Page 3 of 4



1    FAC and/or the SAC as noted above. The purpose of requesting this extension is to set a deadline

2    for Defendant to respond to the sole remining claim of the FAC in light of Plaintiffs’ election to

3    not file a SAC.

4             For these reasons, the parties respectfully request that this Court approve the foregoing

5    stipulation to extend the deadline for Plaintiffs to file a responsive pleading to the FAC to on or

6    before November 21, 2019.

7     DATED this 6th day of November, 2019.            DATED this 6th day of November, 2019.

8     EGLET PRINCE                                     HOLLEY DRIGGS WALCH FINE
                                                       PUZEY STEIN & THOMPSON
9
10    /s/ Robert Eglet                                 /s/ James D. Boyle
      ROBERT T. EGLET, ESQ. (NBN 3402)                 JAMES D. BOYLE, ESQ. (NBN 8384)
11    ROBERT M. ADAMS, ESQ. (NBN 6551)                 F. THOMAS EDWARDS, ESQ. (NBN 9549)
      RICHARD K. HY, ESQ. (NBN 12406)                  400 South Fourth Street, Suite 300
12    400 South 7th Street, 4th Floor                  Las Vegas, Nevada 89101
      Las Vegas, Nevada 89101
13

14    BRADLEY CENTER TO PREVENT GUN                    PISCIOTTI MALSCH, PC
      VIOLENCE
15                                                     JEFFREY MALSCH, ESQ. (PHV)
      JONATHAN E. LOWY, ESQ. (PVH)                     DANNY C. LALLIS, ESQ. (PHV)
16    840 1ST Street, NE, #400                         30 Columbia Turnpike, Suite 205
17    Washington, DC 20002                             Florham Park, New Jersey 07932
      Telephone: 202-370-8104
18                                                     Attorneys for Defendant
      Attorneys for Plaintiffs                         Slide Fire Solutions, LP
19

20

21
                                                  ORDER
22
              IT IS SO ORDERED.
23

24                                                 UNITED STATES DISTRICT JUDGE /
25                                                 UNITED STATES MAGISTRATE JUDGE

26                                                 DATED: 11/8/19

27

28


                                                    -3-
     12459-01.001/2318545
            Case 2:18-cv-00296-GMN-BNW Document 67 Filed 11/06/19 Page 4 of 4



1                                      CERTIFICATE OF SERVICE

2             Pursuant to FRCP 5(b), I certify that on the 6th day of November, 2019, I caused the

3    document entitled STIPULATION AND ORDER SETTING DEADLINE TO RESPOND

4    TO PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT (FOURTH

5    REQUEST), to be served as follows:

6

7                     Attorneys of Record         Parties Represented         Method of Service
           Robert T. Eglet, Esq.                 Plaintiffs Devon         □     Personal Service
8          Robert M. Adams, Esq.                 Prescott and Brooke      ■     Email/E-File
           Erica D. Entsminger, Esq.             Freeman, and all those   □     Fax Service
9          EGLET PRINCE                          similarly situated       □     Mail Service
           400 South Seventh Street, Suite 400
10         Las Vegas, Nevada 89101
11
           Jonathan E. Lowy, Esq.  Plaintiffs Devon                       □     Personal Service
12         BRADY CENTER TO PREVENT Prescott and Brooke                    ■     Email/E-File
           GUN VIOLENCE            Freeman, and all those                 □     Fax Service
13         840 1st Street, NE #400 similarly situated                     □     Mail Service
           Washington, D.C. 20002
14

15

16

17

18                                               /s/ Kathy MacElwain
                                                 An Employee of Holley Driggs Walch Fine
19                                               Puzey Stein & Thompson

20

21

22

23

24

25

26

27

28


                                                   -4-
     12459-01.001/2318545
